Title: To Alexander Hamilton from Aaron Ogden, 19 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town Sepr. 19th. 1799
          
          The owners of two lotts on Green-brook, have, at length, been induced to make another Offer of their property, which is, to convey the fee-simple for fifty dollars per acre, upon condition, that they may have the right of pre-emption, at the rate of twenty five dollars per acre, for the soil without the wood, whenever the public may elect to sell; which price may, without any doubt, be readily had from others, should these, at that time, thro’ inability or otherwise, decline becoming purchasers.
          These lotts, as is said, contain about ninety acres, of which sixty are covered with wood at an average of forty cords per acre—The residue of the ninety acres, lying between the wood and the public road, are clear level grounds very suitable and perhaps necessary, for the convenient instruction of the troops, in their marchings manœuvres and evolutions.
          The front of the wood in these two lotts, extends about 560 yards, which if insufficient, may be still extended as far as may be necessary, into the next field, which lies equally convenient, and where the lands may be had upon the same conditions
          I believe, from the information, which I have received, that the sum, for which these lands are now offered, is what, an individual dealing in wood, without any view to the public, might well afford to give.
          I have the honor to be with every respectful sentiment Sir, your mo. Obt. servt.
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        